Case 1:19-cv-00347-DDD-STV Document 46 Filed 11/15/19 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


  Civil Action No. 19-cv-00347-DDD-STV


   PAUL M. GEORGOPULOUS

         Plaintiff,
  v.


  PPM CAPITAL, INC.,

         Defendant.


                                       FINAL JUDGMENT


         In accordance with orders filed during the pendency of this case, and pursuant to Fed. R.

  Civ. P 58(a) the following Final Judgment is hereby entered.

         Pursuant to the Order by Judge Daniel D. Domenico (Doc. #45) filed on November 15,

  2019, ADOPTING the Report and Recommendation of the Magistrate Judge (Doc. #44) to

  GRANT in part and DENY in part the Motion for Default Judgment (Doc. #36), it is

         ORDERED that judgment is entered in Plaintiff’s favor and against Defendant in the

  amount of $25,715.75, consisting of: (1) $1,000 in statutory damages under the FDCPA; (2)

  $22,500 in statutory damages under the TCPA; and (3) $2,215.75 in attorneys’ fees and costs;

  plus (4) post-judgment interest at the statutory rate of 1.58% on the foregoing amounts,

  calculated daily from the date of judgment and compounded annually.

          The case will be closed.

         DATED this 15th day of November, 2019
Case 1:19-cv-00347-DDD-STV Document 46 Filed 11/15/19 USDC Colorado Page 2 of 2




                                    ENTERED FOR THE COURT:
                                    JEFFREY P. COLWELL, CLERK

                                    s/Patricia Glover
                                       Deputy Clerk
